                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                       Chapter 7 Bankruptcy
                                                               Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

             Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST                              Adversary Case No. 20-09040
 COMPANY,

                Plaintiff,
                                                         PLAINTIFF’S MOTION FOR
 vs.                                                      SUMMARY JUDGMENT

 JAMES A. GRAY,

                Defendant.


       COMES NOW Plaintiff First Security Bank & Trust Company by and through its

counsel and hereby respectfully moves for entry of Summary Judgment and in support

thereof respectfully states:

       1.      After Plaintiff filed this Complaint, a Summons and Complaint were served

on the Defendant via ordinary U.S. mail, on August 27, 2020. See Certificate and Affidavit

of Service (Adv. Dkt #3).

       2.      The Defendant via counsel then filed a Motion to Dismiss.

       3.      On October 30, 2020, this Court entered an Order (Adv. Dkt #8) denying the

Defendant’s Motion to Dismiss. The Defendant then filed an Answer.

       4.      This Complaint involves a relatively straight-forward dispute, viz. this Court

enrolled an Order circa Aug. 3 2020 (Main Case Dkt $233), and directed the Defendant

James A. Gray to tender certain documents requested by the Plaintiff. No document was

                                               1
produced. Plaintiff therefore filed this Complaint and sought contempt. In his Answer, and

specifically with respect to the Plaintiff’s allegation that the Defendant has produced

nothing, Defendant somehow DENIED that allegation. Compare Defendant’s Answer ¶13

with Plaintiff’s Complaint ¶13. Plaintiff’s ¶13 alleges “To date, nothing has ever been

tendered by Gray or his counsel.” Surely such an allegation involves a simple fact viz.

production vis-à-vis non-production, and surely the fact of non–production cannot possibly

be denied. Out of an abundance of caution, Plaintiff nonetheless issued discovery requests,

asking the Defendant to produce documents that relate to or support his Answer at ¶13. See

Document Production Requests ##3 and 4 attached hereto. The deadline to respond to the

discovery requests has passed, and no objection has been lodged and no response has been

tendered. The parties via counsel have conferred by phone, and attempted to perhaps

resolve this Complaint. As of 2p. Jan. 27, 2021, however, nothing has been resolved, and

more importantly no response has been tendered by the Defendant to the Plaintiff’s

discovery requests.

       5.     Plaintiff and its counsel submit there is no factual dispute for trial, viz. the fact

is the Defendant has tendered nothing in response to and as required by this Court’s Aug. 3,

2020 Order.

       6.     Failure to abide by a validly entered and final and un-appealed Order is

contempt.

       7.     Summary Judgment should be entered in favor of the Plaintiff.

       WHEREFORE, the Plaintiff respectfully prays this Court on such notice and hearing

as it may direct, enter and enroll Summary Judgment in favor of the Plaintiff and against the

Defendant, as follow:


                                                2
         A. Finding the Defendant in contempt for failure to abide by this Court’s Aug. 3,

              2020 Order;

         B. Disallowing in toto Defendant’s Proof of Claim #25;

         C. Directing the Plaintiff’s counsel to within 14 calendar days of the entry of

              Summary Judgment file a Statement and Affidavit of Attorney’s fees and costs

              and expenses incurred in prosecuting this Complaint to completion, and

              thereafter entering money judgment against the Defendant and in favor of the

              Plaintiff for such amount of fees and costs; and

         D. Granting such further relief as may be just and proper under the premises.

                                                                         /s/ E Lam
                                                           Eric W. Lam, AT0004416
                                                           Eric J. Langston, AT0014001
                                                           SIMMONS PERRINE MOYER BERGMAN PLC
                                                           115 Third Street SE, Suite 1200
                                                           Cedar Rapids, IA 52401
                                                           Tel: 319-366-7641; Fax: 319-366-1917
                                                           elam@simmonsperrine.com
                                                           elangston@spmblaw.com
                                                           ATTORNEYS FOR FIRST SECURITY BANK
                                                           & TRUST COMPANY

                                                   Certificate of Service
      The undersigned certifies, under penalty of perjury, that on this 27th day of January 2021, the foregoing
document was electronically filed with the Clerk of Court using the Northern District of Iowa CM/ECF and the
document was served electronically through the CM/ECF system to the parties of this case.

                                                                     /s/ Kelly Carmichael

First Security – McQuillen/Pldgs/Adv 20-09040 First Sec v. Gray – Drafts/M4SJ.012721.1523.ewl




                                                               3
                       UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                       Chapter 7 Bankruptcy
                                                               Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

             Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST                              Adversary Case No. 20-09040
 COMPANY,

               Plaintiff,
                                                       FIRST SET OF REQUESTS FOR
 vs.                                                  PRODUCTION OF DOCUMENTS
                                                        DIRECTED TO DEFENDANT
 JAMES R. GRAY,

               Defendant.


       Pursuant to the provisions of Rule 34 of the Federal Rules of Civil Procedure and
F.R.B.P. 7034, Defendant James R. Gray, is hereby requested to produce copies of the
following designated documents within thirty (30) days as such convenient time and place
as may be agreed upon by the parties or the Court may order.
                                       DEFINITIONS
       For purposes of these requests, the following definitions shall apply:
       (a)    "Documents" means the original or any copy thereof and any non-identical
copy, whether different from the original because of the notes made on or attached to such
copy, or otherwise of any written (including handwritten, printed, mimeographed,
lithographed, duplicated, typed, or other graphic, photographic, or electronic, including but
not limited to computer e-mail, transcribed voice mail, or computer generated information)
matter of any kind or nature and shall include, without limiting the generality of the
foregoing, all letters, telegraphs, correspondence, contracts, agreements, notes, reports,
memoranda, mechanical and electrical sound recordings or transcripts thereof, memoranda
of telephone or personal conversations or of meetings or conference, minutes, board of
directors minutes, studies, reports, analyses, interoffice communications, books of account,
                                               1
ledgers, work sheets, vouchers, receipts, canceled checks, money orders, invoices, and bills
of any nature whatsoever.
       (b)    "Person" shall include, without limitations, any and all individuals,
associations, partnerships, corporations, government agencies, or other business entities.
       (c)    The terms "relating to" when used herein means concerning, describing,
referring to, connected with or pertaining to, in whole or in part.
       (d)    "Communication" means any transmission or exchange of information
between two or more persons orally or in writing, and includes, without limitation any
conversation or discussion, whether face to face or by means of telephone, telegraph, telex,
telecopier, or any other electronic or other media, including but not limited to computer e-
mail, transcribed voice mail, or computer generated information.
       (e)    “You” refers to James R. Gray.
       (f)    “Complaint” refers to the Adversary Complaint #20-09040 filed on August
26, 2020 by First Security Bank & Trust Co.
                            DOCUMENTS TO BE PRODUCED
       REQUEST NO. 1: Produce a copy of any and all document or exhibit to which you
will make any reference in any trial or hearing concerning the Complaint, as well as a copy
of any and all declaration, affidavit, or document to which you will make any reference in
any affidavit of declaration to be filed in this Complaint.
       RESPONSE:
       REQUEST NO. 2: Unless produced in response to Request #1 supra, produce a
copy of any and all document, such as note, agreement, e-mail, etc., by which the Debtor
may be liable to you for any and all amount, including but not limited to the approximate
$1,600 you assert the Debtor owes you pursuant to Proof of Claim #25.
       RESPONSE:
       REQUEST NO. 3: Produce a copy of any and all document, etc. that you had
tendered or produced pursuant to the Order issued by the Bankruptcy Court on August 3,
2020, at main Case Dkt #233.
       RESPONSE:
       REQUEST NO. 4: With respect to the allegations contained in ¶13 of your Answer
filed at Adversary Dkt #11 on November 24, 2020, produce a copy of any and all

                                               2
document, material, paper, e-mail, agreement, note, etc. that relates to or supports your
denial.
          RESPONSE:
          REQUEST NO. 5: Produce a copy of any and all document that relates to or
supports your response to Interrogatory #2 served simultaneously herewith, such as a copy
of any and all resume of the experts, and a copy of any and all report, opinion, and
conclusion, etc.
          RESPONSE:
          REQUEST NO. 6: Produce a copy of any and all document that relates to or
supports your response to Interrogatory #4 served simultaneously herewith, such as but not
limited to a copy of any and all e-mail, text messages, invoice, purchase order, credit
agreement, check, ACH, wire, promissory note, agreement, etc.
          RESPONSE:




                                                         /s/ E Lam
                                           Eric W. Lam, AT0004416
                                           Eric J. Langston, AT0014001
                                           SIMMONS PERRINE MOYER BERGMAN PLC
                                           115 Third Street SE, Suite 1200
                                           Cedar Rapids, IA 52401
                                           Tel: 319-366-7641; Fax: 319-366-1917
                                           elam@simmonsperrine.com
                                           elangston@spmblaw.com
                                           ATTORNEYS FOR FIRST SECURITY BANK
                                           & TRUST COMPANY




                                               3
                                                Certificate of Service

       The undersigned hereby certifies, under penalty of perjury, that the instrument to
which this certificate is attached was served via regular mail on the 11th day of December,
2020, to the parties displayed on the Service List below.



                                                                     /s/ Kelly Carmichael

Original via U.S. Mail to:

Peter C. Riley
Tom Riley Law Firm, P.L.C.
P.O. Box 998
Cedar Rapids, IA 52406-0998


First Security – McQuillen/Discovery/Adv 20-09040 - Drafts/First R4PD to Gray.121120.1408.ewl




                                                               4
